Morris, J.
Appellants brought this action to recover damages for fraudulent misrepresentations in the sale of certain lands in Oregon. At the conclusion of their case, respondents challenged the sufficiency of the testimony and moved for a dismissal, which motion was granted, and a motion for a new trial being denied, plaintiffs appeal.
Upon reviewing the record we are of the opinion that the court was in error in sustaining the challenge and dismissing the action. The evidence was to the effect that respondents represented the land as being tillable and suitable for irrigation, with water rights; that between fifty and sixty acres were under cultivation with about thirty acres in alfalfa; two sets of buildings, and all fenced; when, as a matter of fact, there was no alfalfa on the place, none of *354the land had been prepared for cultivation, no water rights had been obtained, no irrigation ditches constructed, and that in other respects the land was not as represented. With such evidence we cannot understand why a prima facie case had not been made out. Without citing other authority, or discussing the case further, in view of the fact that a new trial must be had, we think the case is controlled by the decision of this court in Wooddy v. Benton Water Co., 54 Wash. 124, 102 Pac. 1054, and upon the authority of that case the judgment is reversed and the cause remanded for a new trial.
Rudkin, C. J., Gose, Fullerton, and Chadwick, JJ., . concur.